Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 1 of 14 PageID #: 468




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------X
  TRUSTEES OF THE LOCAL 7 TILE INDUSTRY WELFARE
  FUND, TRUSTEES OF THE LOCAL 7 TILE INDUSTRY
  ANNUITY FUND, TRUSTEES OF THE TILE LAYERS LOCAL
  UNION 52 PENSION FUND, TRUSTEES OF THE                               ORDER ADOPTING
  BRICKLAYERS & TROWEL TRADES INTERNATIONAL                              REPORT AND
  PENSION FUND, AND TRUSTEES OF THE                                   RECOMMENDATION
  INTERNATIONAL MASONRY INSTITUTE,                                   18-CV-3042 (RRM) (RER)

                            Plaintiff,

           - against -

  GIBRALTAR CONTRACTING, INC.,

                              Defendants.
  ------------------------------------------------------------------X
  ROSLYNN R. MAUSKOPF, United States District Judge.

          The dispute arises out of a collective bargaining agreement (“CBA”) that Defendant

  Gibraltar Contracting, Inc. (“Gibraltar”) signed as an Independent Employer with Local Union

  No. 7 of the Tile Setters and Tile Refinishers Union (“Local 7”). (Def.’s Mem. Doc. No. 20-16

  at 1; R&R 1 (“R&R 1”) (Doc. No. 15) at 2.) Plaintiffs brought this action pursuant to the

  Employee Retirement Income Security Act (“ERISA”) and Labor Management Relations Act

  (“LMRA”) after Gibraltar failed to make timely fringe benefit fund contributions as required

  under the CBA. (Def.’s Mem.at 1–2; R&R at 3). Gibraltar failed to answer or otherwise

  respond to the complaint and Plaintiffs filed a motion for a default judgment, which the Court

  referred to Magistrate Judge Reyes for a report and recommendation. Magistrate Judge Reyes

  issued a report recommending that a default judgment be entered against Gibraltar in the total

  amount of $679,841.65, plus post judgment interest, (Doc. No. 15). Gibraltar did not object to

  this R&R, so the Court adopted it and entered judgment accordingly. (Doc. No. 16.)
Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 2 of 14 PageID #: 469




          Four months after judgment was entered, Gibraltar served a motion to set aside the

  default judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. (Mot. to

  Vacate (Doc. No. 20-16).) When the fully briefed motion was filed, the Court referred that

  motion to Judge Reyes, who issued a second report and recommendation (“R&R 2”) (Doc. No.

  21), recommending that the motion be denied. Gibraltar now objects to R&R 2, and Plaintiffs

  oppose those objections (Doc. No. 23). For the reasons stated below, the Court adopts R&R 2 in

  all respects.

                                           BACKGROUND

          During the relevant time period, Gibraltar was a small minority-owned business

  enterprise. (Def.’s Mem. at 1.) Gibraltar signed the CBA with Local 7 as a precondition to

  performing retiling work for the Brooklyn Battery Tunnel as a subcontractor of Tully

  Construction Co. Inc (“Tully”). (Id.; see Pls.’ Opp. (Doc. No. 20-17) at 7–8.) Thereafter, Tully

  fell behind in making payments to Gibraltar, and Gibraltar was then unable to meet the fringe

  benefit contribution requirement of the CBA. (Def.’s Mem.at 4.) These late payments

  contributed to financial losses for Gibraltar, and near the end of the tunnel project, Gibraltar

  “ceased active business operations.” (Varela Decl. at ¶ 24).

          Gibraltar’s President, Christian Varela, received calls from Local 7 requesting that he

  urge Tully to make the outstanding payments. (Id.) Tully was not responsive, and Varela

  advised Local 7 to contact Tully directly. (Id.) “Gibraltar assumed that Local 7 . . . would work

  something out with Tully in order to obtain the payments that were due.” (Id.) In March 2019,

  Varela received a copy of an email exchange between a Tully representative and Plaintiffs’

  counsel that contained the outstanding contribution amount and the subject line “Local 7 Tile

  Industry Funds v. Gibraltar Contracting –Contributions Owed.” (Def.’s Mem.at 21; Def.’s Mot.,



                                                                                                     2
Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 3 of 14 PageID #: 470




  Ex. H; Varela Decl. ¶¶ 28, 30; see Pls.’ Opp. at 7.) Tully issued a check to Gibraltar in the

  amount specified in that email as the “outstanding amount.” (Varela Decl. ¶ 28.) Gibraltar then

  issued a check to Plaintiffs with the notation “Final Payment BB28 (Brooklyn Battery [Job

  Number]).” (Id. at ¶ 29; Def.’s Mot., Ex. D at 6, at 107.) The notation “was not challenged or

  commented upon.” (Varela Decl. at ¶ 29.) Gibraltar “believed that its obligations had been

  satisfied, “in part because Local 7 never informed Gibraltar that “this action would be, or had

  been, commenced.” (Def.’s Mem. at 4, 12.) Until its receipt of the later default judgment,

  Gibraltar believed that “all fringe benefit obligations owing to Local 7 had been paid by Tully.”

  (Def.’s Mem. at 5.)

         Procedural History

         Plaintiff filed this action under ERISA on May 23, 2018 for amounts due under the CBA.

  Plaintiffs’ complaint demanded $527,314.90 in unpaid contributions, “plus interest at a rate of

  10% to the Local 7 Benefit Funds and a rate of 15% to the International Benefit Funds;

  liquidated damages of 20% of the principal amount due; plus all reasonable attorneys’ fees,

  expenses, and costs.” (Compl. at ¶¶ 5, 21.) In their subsequent motion for default judgment,

  Plaintiffs calculated interest by breaking down the unpaid principal contribution payments into

  separate amounts due to the Local Benefit Funds and amounts due to the International Benefit

  Funds and then charging those separate amounts at the rates of 10% and 15% per annum,

  respectively, as was provided for in the CBA. (See Hill Decls. D & E (Doc. Nos. 12-4, 12-5).)

         Gibraltar does not dispute that the complaint was properly served by personal service

  upon the New York Secretary of State (“the Secretary”) as its statutory agent. (Def.’s Mem.at 5,

  10; see Doc. No. 7.) However, Gibraltar did not appear before this Court or otherwise answer

  the complaint, (see Doc. Entry dated 8/6/2018); and on August 14, 2018, the Clerk of Court



                                                                                                      3
Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 4 of 14 PageID #: 471




  entered default. (Doc. No. 9.) Plaintiffs served Gibraltar with the Motion for Default Judgment

  via first class and certified mail through the United States Postal Service (“USPS”) on October 3,

  2018. (Doc. No. 14.) After Plaintiffs received no response from Gibraltar, this Court referred

  the Motion for Default Judgment to Magistrate Judge Reyes, who subsequently recommended

  that the motion be granted. (R&R 1 at 7.) In that Report and Recommendation, Judge Reyes

  subtracted from the outstanding principal contributions $101,841.10 in partial payments received

  after the commencement of the action. (R&R 1 at 3.) To calculate the interest due until

  judgment, Judge Reyes charged the entire outstanding balance of contributions (less the partial

  payment) twice, first with the 10% interest rate that the CBA provided for local funds, then with

  the 15% interest the CBA provided for international funds. (R&R 1 at 6–7.)

         That Report and Recommendation was served on Gibraltar via first class and certified

  mail through the USPS on December 26, 2018. (Doc No. 16.) Although R&R 1 advised

  Gibraltar that objections to its recommendations had to be filed within fourteen days of

  Gibraltar’s receipt of the R&R 1, and that “[f]ailure to file timely objections may waive the right

  to appeal” this Court’s adopting the R&R (R&R 1 at 8), Gibraltar did not file any objections.

  Accordingly, the Court adopted the Report and Recommendation on September 26, 2019, (Doc.

  No. 18). A copy of the order was mailed to Gibraltar the next day. A judgment was

  subsequently entered, (Doc. No. 19), and mailed to Gibraltar on September 30, 2019. All

  mailings, including of the R&R 1 were sent to the address that the Secretary of State had on file.

  (Def’s. Mot., Ex. C-2; Doc. Nos. 6, 14, 16.)

        Gibraltar’s Motion to Vacate the Default Judgment, and Magistrate Judge Reyes’
  Report and Recommendation

         On or about January 30, 2020, four months after judgment was entered, Gibraltar served

  Plaintiffs with a motion to set aside the judgment. (Pls.’ Opp. at 13; Def.’s Mot. at 2.) Gibraltar


                                                                                                      4
Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 5 of 14 PageID #: 472




  argued that its default should be excused under either Fed. R. Civ. P. 60(b)(1), for excusable

  neglect, or under Rule 60(b)(6), which permits vacatur of a default judgment for “any other

  reason.” (Mot. to Vacate at 15.) Gibraltar also argued that, since certain payments made after

  the complaint were not reported to the Court, the Court’s final interest calculation was incorrect

  and should be modified. (Id. at 28.)

          As to its 60(b)(1) motion, Gibraltar argued that the Court should vacate judgment under

  the four-factor test for excusable neglect. (Id. at 16.) Gibraltar focused its brief on the reason for

  delay, arguing it had been unaware that the Plaintiffs had commenced the action, that it had

  never been informed of the litigation by Plaintiffs (even though Varela had remained in touch

  with them), and that it believed that Tully had fully discharged its obligations to Plaintiffs. (See

  id. at 18.) Gibraltar and its counsel attest that they did not learn of the instant action until

  October 3, 2019, when Varela received a copy of the Court’s Order Adopting Report and

  Recommendation. (Def.’s Mem. at 5; Doc. No. 20-2 (“Janice Decl.”) at ¶ 2.) To date, Varela

  has been unable to locate the summons and complaint even after discussions with his clerical

  staff regarding legal mail received. (Def.’s Mem. at 14–15.) Nevertheless, upon learning of the

  judgment, Gibraltar immediately contacted its counsel and initiated an internal investigation to

  determine the whereabouts of the summons and complaint. (Doc. No. 20-18 (“Def.’s Reply”) at

  3-4; Varela Decl. at ¶¶ 5, 7.)

          Gibraltar also argued that it had meritorious defenses weighing in favor of vacatur. First,

  it argued that the Plaintiffs waived interest for late payments before February 2018, by failing to

  include those amounts in their complaint; and, because they never gave Gibraltar notice that they

  would insist on payment of interest thereafter, they waived their right to interest and liquidated

  damages during all periods relevant to the complaint. (Id. at 24–25.) Second, it argued that there



                                                                                                         5
Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 6 of 14 PageID #: 473




  had been accord and satisfaction when Plaintiffs told Tully the amount outstanding, Tully issued

  a check to Gibraltar in that amount, and Gibraltar paid the amount to Local 7. (Id. at 25–26.)

  Third, Gibraltar argued that, since Local 7 was aware that the check in question was not the full

  amount outstanding, it should have insisted on full payment when it received payment from

  Gibraltar. (Id. at 27.) Since it did not do so, Gibraltar lost its opportunity to insist on further

  payment from Tully, and Plaintiffs should be estopped from insisting on further payments. (Id.)

          Finally, Gibraltar moved to modify Judge Reyes’ calculation of interest on two separate

  grounds. First, Gibraltar argued that, although Judge Reyes accounted for one partial payment

  made during the pendency of this action in his interest calculation, the calculation failed to

  account for the fact that the entire balance owed to the Plaintiffs had been paid by the time of the

  default judgment. (Id. at 28–29.) Second, Gibraltar argued that Judge Reyes incorrectly

  calculated interest in two respects: by failing to apply the correct reference dates for calculating

  interest rates, and by incorrectly calculating interest on the entire principal when the CBA

  provided for separate interest rates of 10% for unpaid benefit contributions due to the Local

  Benefit Funds and 15% for unpaid benefits due to the International Benefit Funds. (Id. at 29–

  30.)

          On March 11, 2020 – the day on which the fully briefed Rule 60(b) motion was filed –

  the Court referred the motion to Magistrate Judge Reyes for a Report and Recommendation. On

  October 23, 2020, Magistrate Judge Reyes issued his R&R, recommending that the motion to

  vacate be dismissed in all respects and that the motion to recalculate interest due be denied.

  (R&R 2 (Doc. No. 21).) Judge Reyes applied the test set forth in American Alliance Insurance

  Co. v. Eagle Insurance Co., which asks (1) whether the default was willful, (2) whether the

  defendants have a meritorious defense, and (3) whether vacating the default will prejudice the



                                                                                                         6
Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 7 of 14 PageID #: 474




  non-defaulting party. (Id. at 5 (citing 92 F.3d 57, 59 (2d Cir. 1996)).) First, Judge Reyes found

  that Gibraltar’s delay was willful. (Id. at 7–8.) Gibraltar had no adequate excuse for failing to

  receive multiple mailings and, even after the time it admits to receiving a mailing from Plaintiffs,

  it delayed over three months before filing a motion to vacate. (Id. at 7.) Even if, as Gibraltar

  argued, it needed time to gather its records, that does not explain such a long delay. (Id. at 8.)

  Overall, Gibraltar’s “unexplained delay and repeated failure to receive mail” weighed in favor of

  denying their motion. (Id.)

         Second, Judge Reyes found that none of Gibraltar’s offered defenses “raise[d] a serious

  question as to the validity of Plaintiffs’ allegations.” (Id. at 9.) As to waiver, the CBA provided

  that acceptance of late contributions would not constitute a waiver. (Id. at 10.) Nor did Plaintiffs

  waive their right to payments due outside of February, March, and April of 2018 by filing a

  complaint seeking damages only related to contributions for these months, because these were

  the months for which contributions and interest were outstanding at the time of filing. (Id.)

  Plaintiffs simply followed “the prevailing view in the Circuit” by bringing “suit for the

  outstanding principal amount and related interest due at time of filing.” (Id.) As to accord and

  satisfaction, Judge Reyes found there was no accord. (Id.) Though Local 7 accepted late

  contributions from Tully, it never demonstrated any intent to accept those late contributions in

  lieu of the interest and liquidated damages provided by the CBA. (Id. at 10–11.) Thus, the

  necessary intent to form an accord was lacking. (Id. at 11.) As to estoppel, Judge Reyes found

  that Gibraltar failed to state facts showing a material misrepresentation, reliance on the

  misrepresentation or extraordinary circumstances. (Id.) Specifically, Gibraltar unreasonably

  relied on its own believe that the late contribution by Tully discharged its own obligations under

  the CBA. (Id. at 11–12.) While Judge Reyes found little possibility of prejudice, he held that the



                                                                                                       7
Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 8 of 14 PageID #: 475




  absence of prejudice would not by itself justify vacatur. (Id. at 12.) Finally, Judge Reyes

  rejected Gibraltar’s arguments that (1) he had used the wrong principal amount and (2) had

  applied the wrong rates when he calculated the interest due. (Id. at 13–14.)

          Gibraltar’s Objections and Plaintiffs’ Opposition

          Gibraltar submitted a letter brief “in opposition to the confirmation” purporting to object

  to Judge Reyes’ findings, but this document mixes some specific objections into what otherwise

  amounts to a vague rehashing of its motion to vacate. (Objs. (Doc. No. 22).) Gibraltar raises

  arguments regarding the elements of (1) willfulness and (2) its meritorious defenses and

  maintains that Judge Reyes incorrectly calculated the interest and damages owed.

          First, Gibraltar addresses Judge Reyes’ findings as to its willfulness in failing to answer

  or otherwise respond. (Id. at 2–3.) This argument adopts Judge Reyes’ conclusions and rehashes

  the motion to vacate. Gibraltar explicitly approves Judge Reyes’ interpretation that “a finding of

  willfulness in the context of a motion to vacate a default must be based on conduct that is more

  than merely negligent.” (Id. at 2.) Gibraltar then acknowledges Judge Reyes’ conclusion that

  “defendant’s inability to adequately explain Gibraltar’s failure to receive the two subsequent

  mailings . . . was . . . sufficient to find that the defendant’s default was deliberate.” (Id.)

  Gibraltar then concedes that it “did not, and does not, have any excuse for not receiving the

  mailings.” (Id.) Gibraltar finally argues that “a finding of willfulness should not have been

  made” because it had no reason to believe under the circumstances that it would face liability and

  that “the background of the course of dealings between the parties should have informed the

  discretion of the Magistrate.” (Id. at 2–3.) Gibraltar further acknowledges Judge Reyes’ finding

  that the three-month delay was facially unreasonable, and then goes on to repeat its prior




                                                                                                        8
Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 9 of 14 PageID #: 476




  argument that the delay was reasonable in light of its need to gather relevant records and conduct

  an internal investigation. (Id. at 3.)

          Second, Gibraltar makes one specific objection of law regarding the defense of waiver

  and otherwise rehashes its arguments regarding accord and satisfaction, while acknowledging

  that it has no basis to dispute Judge Reyes’ findings as to its defense of equitable estoppel. (Id.

  at 4–5.) As to its defense of waiver, Gibraltar specifically objects that “the Magistrate

  overlooked the line of cases that hold that once a waiver has taken place, the waiver can be

  withdrawn to the extent that it is executory ‘provided that the party whose performance has been

  waived, is given notice of withdrawal and a reasonable time after notice within which to

  perform.’” (Id. at 4.) Plaintiffs thus owed Gibraltar notice that it would insist on future interest

  payments, after indicating that it would not enforce this part of the CBA. (Id.) As to the defense

  of accord and satisfaction, Gibraltar rehashes its arguments, acknowledging Judge Reyes’

  holding that Plaintiffs’ negotiations concerned only the principal amount and evinced no intent to

  accept those payments in satisfaction of Gibraltar’s interest obligations under the CBA. (Id.)

  Gibraltar therefore “submitted that a question of fact exists with respect to the intent of the

  parties at the time that Tully requested that plaintiff inform it of the amount owed.” (Id.)

  Gibraltar explicitly declined to challenge Judge Reyes’ findings as to equitable estoppel. (Id. at

  5.) Finally, Gibraltar again argued that Judge Reyes had miscalculated the amount of interest

  due. (Id. at 5–8.)

          In opposition, Plaintiffs argue that Gibraltar’s purported objections to Judge Reyes’ R&R

  on the motion to vacate should be reviewed only for clear error, because Gibraltar “fail[ed] to

  allege or identify a single instance [] where the Magistrate misapprehended any facts or law such

  that the R&R is objectionable.” (Pls.’ Opp. to Def.’s Objs. (“Opp.”) (Doc. No. 23) at 2–6.) In



                                                                                                         9
Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 10 of 14 PageID #: 477




  particular, they argue that Gibraltar’s arguments regarding the willfulness of its default and its

  defenses of waiver and accord and satisfaction raise no specific objections either to Judge Reyes’

  findings of law or of fact, and therefore should be reviewed only for clear error. (Id. at 2–6.)

  Because Judge Reyes’ findings were correct with respect to all three arguments, they argue,

  Gibraltar’s objections should be denied. While Plaintiffs allow that Gibraltar’s argument about

  Judge Reyes’ failure to consider the “course of dealing” between the parties arguably raises an

  objection to that section which disposed of the defense of waiver, the objection is nonetheless

  baseless. (Id. at 2–3.) Finally, because case law of the Second Circuit permits interest to be

  calculated on all principal due at the time of the filing of the complaint, Judge Reyes’ calculation

  of interest was correct. (Id. at 5–6.)

                                      STANDARD OF REVIEW

         Rule 72(b)(2) provides that, within 14 days after a Magistrate Judge enters a Report and

  Recommendation on a dispositive matter, “a party may serve and file specific written objections

  to the proposed findings and recommendations” with the District Judge. The Court reviews all

  such objections de novo. United States ex rel. Coyne v. Amgen, Inc., 243 F. Supp. 3d 295, 297

  (E.D.N.Y. 2017), aff’d sub nom. Coyne v. Amgen, Inc., 717 F. App’x 26 (2d Cir. 2017).

  However, “objections that simply reiterate the original arguments, without identifying a specific

  error in the report and recommendation, e.g., why a specific finding or conclusion is faulty or the

  magistrate judge erred in rejecting a specific argument, are reviewed under the clear error

  standard.” Alvarez Sosa v. Barr, 369 F. Supp. 3d 492, 497 (E.D.N.Y. 2019). Similarly,

  “objections that are merely perfunctory responses argued in an attempt to engage the district

  court in a rehashing of the same arguments set forth in the original [papers] will not suffice to

  invoke de novo review.” Molefe v. KLM Royal Dutch Airlines, 602 F. Supp. 2d 485, 487



                                                                                                       10
Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 11 of 14 PageID #: 478




  (S.D.N.Y. 2009) (quoting Vega v. Artuz, No. 97-CV-3775, 2002 WL 31174466, at *1 (S.D.N.Y.

  Sept. 30, 2002)).

                                            DISCUSSION

         Excusable Neglect Under 60(b)(1)

         The Court may set aside a default judgment “[o]n motion and just terms” where the

  movant demonstrates excusable neglect. See Fed. R. Civ. P. 60(b)(1). Setting aside a default

  judgment rests on the court’s sound discretion. New York v. Green, 420 F.3d 99, 104 (2d Cir.

  2005). To guide its discretion, the Court must consider (1) whether the default was willful; (2)

  whether the defendants have a meritorious defense; and (3) whether vacating the default will

  prejudice the non-defaulting party. Am. All. Ins. Co. v. Eagle Ins. Co., 92 F.3d at 59. “[I]n

  ruling on a motion to vacate a default judgment, all doubts must be resolved in favor of the party

  seeking relief from the judgment.” Green, 420 F.3d at 104. Gibraltar contends that its default

  was not willful under (1), and that it possesses the meritorious defenses of waiver and accord and

  satisfaction under (2).

         Except for one point, Gibraltar raises no specific objections as to Judge Reyes’ holding

  that their default was willful. Gibraltar concedes it had no excuse for default, thus agreeing with

  Judge Reyes’ conclusion on this point. Indeed, Gibraltar offers no reason at all, not only for the

  original default, but for failing to receive every single mailing up to the Court’s Order adopting

  R&R 1, even though all mailings were sent to the same address. Gibraltar also rehashes its

  arguments that the delay was reasonable in light of its need to gather records and conduct an

  internal investigation, without specifically objecting to Judge Reyes’ conclusions as to any fact

  or law. Because Gibraltar repeats arguments made to Judge Reyes, the Court reviews these

  points only for clear error and finds none.



                                                                                                      11
Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 12 of 14 PageID #: 479




         While Gibraltar does object specifically that Judge Reyes failed to consider “the

  background of the course of dealings between the parties,” Judge Reyes considered all the

  evidence presented to him by the parties. Reviewing this contention de novo, nothing in the

  course of dealing between them suggested to Judge Reyes, nor does any part of the record now

  suggest to the Court, that the course of dealings between the parties would have led Plaintiffs to

  expect Gibraltar to ignore a properly served complaint.

         Likewise, Gibraltar makes no specific objection to Judge Reyes’ findings regarding the

  existence of a meritorious defense. However, even under a de novo review, the objections here

  lack merit. Gibraltar insists that Judge Reyes should have found that the Plaintiffs waived their

  right to interest and liquidated damages. In particular, it argues that Judge Reyes overlooked

  cases holding that, once a waiver takes place, it may only be revoked on notice to the party

  affected. Waiver is “a litigant’s intentional relinquishment of a known right” or contractual

  protection. Hamilton v. Atlas Turner, Inc., 197 F.3d 58, 61 (2d Cir. 1999). Under this standard,

  Judge Reyes properly found no evidence that any of the Plaintiffs intended to waive their

  entitlement to interest or liquidated damages. Therefore, any cases regarding the revocation of

  waiver are irrelevant.

         Gibraltar repeats its arguments regarding accord and satisfaction. While this argument is

  substantively identical to the one it made above, the Court, out of caution, will review this point

  de novo, since it concerns the bulk of the judgment amount at issue. “An accord and satisfaction

  is an agreement between two parties under which one party accepts a stipulated performance by

  the other party in discharge of an unresolved obligation by the latter party.” Stahl Mgmt. Corp.

  v. Conceptions Unlimited, 554 F. Supp. 890, 892–93 (S.D.N.Y. 1983) (citing Rein v. Wagner,

  268 N.Y.S.2d 659, 662, modified on other grounds, 269 N.Y.S.2d 578, (1965), aff’d, 18 N.Y.2d



                                                                                                    12
Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 13 of 14 PageID #: 480




  989 (1966)). “To establish an accord and satisfaction, [there] must [be] an intention to discharge

  the old obligation when the new one has been performed.” Id. The party asserting the defense

  bears the burden of proof. Clarke v. Max Advisors, LLC, 235 F. Supp. 2d 130, 144 (N.D.N.Y.

  2002) (citing Env’t Prods. & Servs. Inc. v. Consolidated Rail Corp., 728 N.Y.S.2d 256, 258

  (N.Y. App. Div. 2001)). Gibraltar has done no more than produce a copy of a check which

  purported to be a “final payment” of the contributions they owed. There is no proof that the

  Plaintiffs or their agents accepted this payment with intent to enter into an accord. This

  objection is therefore without merit.

         Calculation of Amounts Due

         In its most recent filing Gibraltar appears to object that the final amount due should not

  include principal payments received by Plaintiffs after the commencement of the action. While

  it does not make this argument directly, its final calculation of the amount due excludes the

  entire amount of principal payments due at the time of the filing of the complaint. Nevertheless,

  Gibraltar did not argue in its original motion that these amounts should be excluded from the

  final judgment, and the Court has already found without merit the argument that there was an

  accord and satisfaction for these amounts. Therefore, to the extent that Gibraltar objects that the

  unpaid principal should be excluded from the judgment, the Court finds the argument to be

  without merit.

         Gibraltar specifically objects to that aspect of the R&R that recommended the payment of

  pre-judgment interest. However, the only issue properly before the Court is whether vacatur

  should be granted under 60(b). Because the Court has already found without merit Gibraltar’s

  motion to vacate, there is no need to reach the calculation of interest. Doing so would be

  tantamount to entertaining an untimely motion to object to the first R&R, in which interest was



                                                                                                      13
Case 1:18-cv-03042-RRM-RER Document 24 Filed 03/31/21 Page 14 of 14 PageID #: 481




  originally calculated. But Gibraltar defaulted in filing objections to that R&R and has not shown

  any reason why the Court should reopen that judgment and its calculation of damages.

                                          CONCLUSION

         Upon de novo review of the Report and Recommendation of Magistrate Judge Reyes

  dated October 23, 2020 (Doc. No. 21), and for the reasons stated herein, the Court overrules

  defendant Gibraltar’s objections to said Report and Recommendation (Doc. No. 22), and denies

  Gibraltar’s Motion to Vacate the Default Judgment entered on September 30, 2019 (Doc. No.

  20). As such, the Judgment of September 30, 2019 remains in full force and effect.

                                                      SO ORDERED.

  Dated: Brooklyn, New York                           Roslynn R. Mauskopf
         March 31, 2021
                                                      _______________________
                                                      ROSLYNN R. MAUSKOPF
                                                      United States District Judge




                                                                                                 14
